Exhibit 10.1

 

SEPARATION AGREEMENT

 

This Separation Agreement (this “Agreement”) is made and entered into as of the
Execution Date (as defined below), by and between Ira H. Raphaelson
(“Executive”) and Scientific Games Corporation, a Delaware corporation (the
“Company” and, together with Executive, the “Parties”).

 

WHEREAS, Executive has been employed as Vice President, General Counsel and
Secretary of the Company pursuant to an Employment Agreement, dated as of
December 15, 2005, by and between Executive and the Company, as amended by
letter agreements dated as of August 2, 2006 and as further amended by an
amendment dated as of October 6, 2008 (as so amended, the “Employment
Agreement”);

 

WHEREAS, the Company and the Executive have agreed to transition Executive’s
responsibilities as Vice President, General Counsel and Secretary in advance of
Executive’s scheduled retirement of February 1, 2012 as part of which Executive
wishes to resign his various positions with the Company and its affiliates to
pursue other opportunities; and

 

WHEREAS, the Company and Executive desire to enter into this Agreement regarding
Executive’s change in responsibilities and separation from employment with the
Company;

 

NOW THEREFORE, in consideration of the recitals and the mutual promises,
covenants and agreements set forth herein, the Parties covenant and agree as
follows:

 

1.                                       Transition; Termination of Employment. 
Executive shall cease serving as Vice President, General Counsel & Secretary of
the Company as of the close of business on December 31, 2011 or such earlier
date as Executive’s successor is announced and begins working at Scientific
Games.  Until February 1, 2012 (the “Separation Date”), Executive shall provide
reasonable assistance to the Company and the incoming General Counsel &
Secretary of the Company in connection with a smooth and orderly transition of
Executive’s responsibilities, and perform such other duties as reasonably
requested by the Company in connection therewith.

 

(a)                                  Effective upon Executive’s successor
starting work as General Counsel & Secretary (at which time Executive shall be
deemed to have resigned from all officer, director and trustee positions of the
Company and its subsidiaries), Executive shall serve as Senior Vice President
International Affairs reporting to the Chief Executive Officer of the Company
(the “CEO”) until the Separation Date:

 

(i)           Without limiting the generality of the foregoing, unless otherwise
requested by the Company, Executive shall:

 

(A)      participate with the Chief Executive Officer of Asia Pacific in
connection with China projects;

 

(B)        participate with the Managing Director of SciPlay in completing
negotiations on certain business opportunities; and

 

--------------------------------------------------------------------------------


 

(C)        be available to work on special projects as agreed with Executive and
assigned by the CEO or the Board of Directors of the Company.

 

Subject to Executive’s duties set forth herein, Executive will not be required
to maintain regular office hours from January 1, 2012 to the Separation Date. 
Executive’s employment with the Company shall terminate as of the close of
business on the Separation Date and all existing and prior employment agreements
between the Parties, whether oral or written, including the Employment
Agreement, shall automatically terminate and be of no further force or effect as
of the Separation Date, except that the Confidentiality and Non-Compete Sections
shall survive such termination and continue in full force and effect in
accordance with their respective terms.  The Parties agree to provide written
notice of their intention to extend Executive’s service beyond the Separation
Date on or before September 1, 2011 and the terms for such service.

 

2.                                       Consideration to Executive.  Except for
any payments or benefits Executive has accrued or vested in pursuant to
Executive’s participation in the Company’s 401(k) Plan or the Employee Stock
Purchase Plan, which shall be subject to the terms and conditions set forth in
such plans, Executive acknowledges and agrees that the payments described in
this Section 2 fulfill any and all of the Company’s obligations due to Executive
under any agreement or bonus, incentive compensation, severance or separation
plan or allowance or any other compensation or benefit plan or arrangement
maintained by the Company or any of its subsidiaries (including the Employment
Agreement), and Executive specifically acknowledges and agrees that Executive is
entitled to no other compensation or benefits from the Company or any of its
subsidiaries of any kind or nature whatsoever, except to the extent expressly
provided in this Agreement.

 

In consideration of the covenants undertaken herein by Executive, and for other
good and valuable consideration, receipt of which is hereby acknowledged, and in
full and complete consideration for Executive’s promises, covenants and
agreements set forth in this Agreement, the Company shall provide the following
to Executive:

 

(a)          any accrued but unpaid base salary of Executive for services
rendered to the Separation Date, payable in accordance with the Company’s
regular payroll policies (and subject to applicable withholdings);

 

(b)         US$138,196 representing accrued and unpaid vacation as of the
Separation Date, payable within 30 days of the Separation Date (and subject to
applicable withholdings);

 

(c)          reimbursement in accordance with the Company’s policies of any
unpaid reasonable business expenses and disbursements incurred by Executive
prior to the Separation Date; provided, however, that Executive must submit
vouchers for any such expenses in accordance with the Company’s standard
procedures on or prior to the Separation Date;

 

(d)         US$445,000, representing a Transition Bonus in lieu of any MICP
Bonus for 2011 the Executive would otherwise have been eligible for, payable
within 30 days of the Separation Date (and subject to applicable withholdings);

 

2

--------------------------------------------------------------------------------


 

(e)          US$619,500 representing a special separation payment, payable
within 30 days of the Separation Date;

 

(f)            except for the performance-conditioned restricted stock units
awarded to Executive in March 2011 (the vesting of which shall be conditioned on
the Compensation Committee’s determination in 2012 that the applicable
performance condition has been satisfied, or otherwise such award shall be
cancelled) or to the extent otherwise provided at the time of grant under the
terms of any equity award made to Executive, all unvested stock options,
restricted stock units, restricted stock and other equity-based awards held by
Executive immediately prior to the Separation Date will become fully vested and
non-forfeitable as of the Separation Date, and, in all other respects, all such
options and other awards shall be governed by the plans and programs and the
agreements and other documents pursuant to which the awards were granted (it
being understood that such options shall be exercisable for 90 days following
the Separation Date or until their earlier expiration in accordance with their
terms);

 

(a)                                  For the avoidance of doubt, in the event
the Shareholders of the Company approve the options exchange contained in the
Proxy and the Board thereafter adopts such a program prior to February 1, 2012,
Executive shall participate in such program on the same terms as like-situated
executives except that those restricted stock units that Executive obtains as
part of such exchange will vest pursuant to this Agreement but may not be sold
until one (1) year after the exchange takes place; and

 

(g)         if Executive elects to continue COBRA coverage under the Company’s
group health plan in accordance with COBRA, the monthly premiums for such
coverage for a period of twelve (12) months (based on Executive’s current
coverage elections), such amount to be paid by the Company directly to the
provider during such period (thereafter, Executive will be responsible for
paying the entire COBRA premium).

 

For the avoidance of doubt, in the event of Executive’s death prior to the time
when all payments under this Section 2 have been made, Executive’s estate shall
receive such payments not already paid to Executive in accordance with this
Section 2.

 

The Company makes no representations or warranties regarding the tax
implications of the compensation and benefits to be paid to Executive under this
Agreement, including, without limitation, under Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and applicable administrative
guidance and regulations.  Section 409A of the Code governs plans and
arrangements that provide “nonqualified deferred compensation” (as defined under
the Code) which may include, among others, nonqualified retirement plans, bonus
plans, stock option plans, employment agreements and severance agreements.  To
the extent any payments of money or other benefits due to Executive under this
Agreement could cause the application of an acceleration or additional tax under
Section 409A of the Code, such payments or other benefits shall be deferred if
deferral will make such payment or other benefits compliant under Section 409A
of the Code, or otherwise such payments or other

 

3

--------------------------------------------------------------------------------


 

benefits shall be restructured, to the extent possible, in a manner determined
by the Company that does not cause such acceleration or additional tax.  To the
extent any reimbursements or in-kind benefits due to Executive under this
Agreement constitute deferred compensation under Section 409A of the Code, any
such reimbursements or in-kind benefits shall be paid to Executive in a manner
consistent with Treas. Reg. Section 1.409A-3(i)(1)(iv).  Each payment made under
this Agreement shall be designated as a “separate payment” within the meaning of
Section 409A of the Code.

 

3.                                       General Release of Claims.

 

(a)          In consideration for the benefits specified in Section 2 hereof,
certain of which Executive hereby acknowledges are not otherwise owed to
Executive, Executive hereby understands and agrees that Executive is knowingly
and voluntarily releasing, waiving and forever discharging (and Executive hereby
does knowingly and voluntarily release, waive and forever discharge), to the
fullest extent permitted by law, on Executive’s own behalf and on behalf of
Executive’s agents, assignees, attorneys, heirs, executors, administrators and
anyone else claiming by or through Executive (collectively referred to as the
“Releasors”):

 

(i)         the Company, its affiliates, subsidiaries, predecessors, successors
or assigns, and any of its or their past or present stockholders, members or
other equity holders, and any of its or their respective past or present
directors, executives, officers, insurers, attorneys, employees, consultants,
agents, employee benefits plans and trustees, fiduciaries, and administrators of
those plans (collectively referred to as the “Released Parties”),

 

(ii)      of and from any and all claims under local, state or federal law or
equity, whether known or unknown, asserted and unasserted, that Executive and/or
the other Releasors have or may have against Released Parties as of the
Effective Date (as defined below), including but not limited to all matters
relating to or in any way arising out of any aspect of Executive’s employment
with the Company, separation from employment with the Company, or Executive’s
treatment by the Company while in the Company’s employ, and all other claims,
charges, complaints, liens, demands, causes of action, obligations, damages
(including consequential, punitive or exemplary damages), liabilities or the
like of whatever nature (including, without limitation, attorneys’ fees and
costs) (collectively “Claims”), including but not limited to all Claims for:

 

(A)                              salary and other compensation or benefits,
including, but not limited to, overtime if applicable, incentive compensation
and other bonuses, severance pay, vacation pay or any benefits under the
Employee Retirement Income Security Act of 1974, as amended or any other
applicable local, state or federal law;

 

(B)                                discrimination, harassment or retaliation
based upon race, color, national origin, ancestry, religion, marital status,
sex, sexual orientation, citizenship status, pregnancy or any pregnancy related
disability, family status, leave of absence (including but not limited to the

 

4

--------------------------------------------------------------------------------


 

Family Medical Leave Act or any other federal, state or local leave laws),
handicap (including but not limited to The Rehabilitation Act of 1973), medical
condition or disability, or any other characteristic covered by law under Title
VII of the Civil Rights Act of 1964, as amended, the Civil Rights Act of 1991,
the Americans with Disabilities Act, as amended, Sections 1981 through 1988 of
the Civil Rights Act of 1866, and any other federal, state, or local law
prohibiting discrimination in employment, the Worker Adjustment and Retraining
Notification Act, or any other federal, state or local law concerning plant
shutdowns, mass layoffs, reductions in force or other business restructuring;

 

(C)                                discrimination, harassment or retaliation
based upon age under the Age Discrimination in Employment Act as amended by the
Older Workers Benefit Protection Act of 1990 (the “ADEA”), or under any other
federal, state, or local law prohibiting age discrimination;

 

(D)                               matters arising under the Sarbanes-Oxley Act
of 2002 and any other federal, state or local whistleblower laws;

 

(E)                                 breach of implied or express contract
(whether written or oral), breach of promise, misrepresentation, fraud,
estoppel, waiver or breach of any covenant of good faith and fair dealing,
including without limitation breach of any express or implied covenants of any
employment agreement that may be applicable to Executive;

 

(F)                                 defamation, negligence, infliction of
emotional distress, violation of public policy, wrongful or constructive
discharge, or any employment-related tort recognized under any applicable local,
state, or federal law;

 

(G)                                any violation of any Fair Employment
Practices Act, Equal Rights Act; Civil Rights Act; Minimum Fair Wages Act; or
Payment of Wages Act; or any comparable federal, state or local law;

 

(H)                               any violation of the New York State Human
Rights Law, New York Labor Act, New York Equal Pay Act, New York City Human
Rights Law, New York Civil Rights Law, New York Rights of Persons with
Disabilities Law, New York Sexual Orientation Non-Discrimination Act, New York
Equal Rights Law, the New York State Workers’ Compensation and Disability
Benefit Laws (including the retaliation provisions thereof), and New York City
Administrative Code and Charter, or any comparable federal, state or local law;

 

(I)                                    costs, fees, or other expenses, including
attorneys’ fees; and

 

(J)                                   any other claim, charge, complaint, lien,
demand, cause of action, obligation, damages, liabilities or the like of any
kind whatsoever, including, without limitation, any claim that this Agreement
was induced

 

5

--------------------------------------------------------------------------------


 

or resulted from any fraud or misrepresentation by Company.

 

Excluded from the release set forth in this Section 3(a) are: (i) any Claims or
rights to enforce this Agreement against the Company; (ii) any Claims that may
arise after the Effective Date; and (iii) any Claims that Executive cannot
lawfully release.  Notwithstanding anything to the contrary contained herein,
also excluded from the release set forth in this Section 3(a) is Executive’s
right to file a charge with an administrative agency (including the Equal
Employment Opportunity Commission and the National Labor Relations Board) or
participate in any agency investigation.  Executive is, however, hereby waiving
Executive’s right to recover money or other damages in connection with any such
charge or investigation.  Executive is also hereby waiving Executive’s right to
recover money in connection with a charge filed by any other individual or by
the Equal Employment Opportunity Commission, National Labor Relations Board or
any other federal, state or local agency.

 

(b)         The Released Parties, for good consideration which they hereby
acknowledge receiving, hereby release Executive from any and all claims,
demands, causes of action, liability or the like which they had, now have or may
claim to have against Executive, as of the Effective Date, whether known or
unknown (it being understood and agreed that excluded from the release set forth
in this Section 3(b) are (i) any claims or rights to enforce this Agreement
against Executive, (ii) any claims that may arise after the Effective Date and
(iii) any claims that the Released Parties cannot lawfully release).

 

4.                                       Additional Agreements by Employee.

 

(a)          BY AGREEING TO THE RELEASE CONTAINED IN THIS AGREEMENT EXECUTIVE
HEREBY KNOWINGLY AND VOLUNTARILY WAIVES ANY RIGHTS (KNOWN OR UNKNOWN) TO BRING
OR PROSECUTE A LAWSUIT OR MAKE ANY LEGAL CLAIM AGAINST THE RELEASED PARTIES WITH
RESPECT TO ANY OF THE CLAIMS DESCRIBED IN SECTION 3 HEREOF.  Executive agrees
that the release set forth herein will bar all claims or demands of every kind,
known or unknown, referred in Section 3 hereof and further agrees that no
non-governmental person, organization or other entity acting on Executive’s
behalf has in the past or will in the future file any lawsuit, arbitration or
proceeding asserting any claim that is waived or released under this Agreement.
If Executive’s initiates, files or pursues a lawsuit, arbitration or other
proceeding asserting any Claim waived or released in this Agreement,
(i) Executive will pay for all costs, including reasonable attorneys’ fees,
incurred by the Released Parties in defending against such Claim (unless such
Claim is a charge with the Equal Employment Opportunity Commission or the
National Labor Relations Board); (ii) Executive gives up any right to individual
damages in connection with any administrative, arbitration or court proceeding
with respect to Executive’s employment with and/or separation from the Company;
and (iii) if Executive is awarded money damages, Executive will assign to the
Released Parties Executive’s right and interest to all such money damages. 
Notwithstanding the foregoing, this paragraph does not limit Executive’s right
to challenge the validity of this Agreement in a legal proceeding under the
Older Workers Benefit Protection Act, 29 U.S.C. § 626(f), with respect to claims
under the ADEA.  This paragraph also is not intended to and shall not limit the
right of a court to determine, in its discretion, that the Company is entitled
to restitution,

 

6

--------------------------------------------------------------------------------


 

recoupment or setoff of any payments made to Executive by the Company should
this Agreement be found to be invalid as to the release of claims under the
ADEA.

 

(b)         Executive agrees that Executive shall not solicit, encourage, assist
or participate (directly or indirectly) in bringing any Claims or actions
against any of the Released Parties by other current or former employees,
officers or third parties, except as compelled by subpoena or other court order
or legal process, and only after providing the Company with prior notice of any
such subpoena, order or legal process and an opportunity to timely contest such
process.

 

(c)          Executive represents, warrants and agrees that Executive has not
filed any administrative, judicial or other form of complaint or initiated any
claim, charge, complaint, suit or legal or other proceeding against any of the
Released Parties, and that Executive will not make such a filing at any time
hereafter based on any events, actions or omissions occurring prior to the
Effective Date.  Executive understands and agrees that this Agreement will be
pleaded as a full and complete defense to any such claim, charge, complaint,
suit or proceeding which is or may be instituted, prosecuted or maintained by
Executive, Executive’s agents, assignees, attorneys, heirs, executors,
administrators and anyone else claiming by or through Executive.

 

5.                                       Affirmations.  In signing this
Agreement, Executive hereby affirms that:

 

(a)          Executive has been paid and/or has received all leave (paid or
unpaid), compensation, wages, overtime, if applicable, bonuses, commissions,
severance pay, and/or benefits to which Executive may be entitled and that no
other amounts and/or benefits are due to Executive except as specifically
provided in this Agreement;

 

(b)         Executive is not eligible to receive payments or benefits under any
other Company and/or other Released Party’s severance pay policy, plan, practice
or arrangement;

 

(c)          Executive has no known workplace injuries or occupational diseases
that Executive has not reported to the Company in writing and Executive either
has been provided or Executive has not been denied any leave requested under the
Family and Medical Leave Act or under any applicable Company policy or any
local, state, or federal law;

 

(d)         Executive has not complained of and Executive is not aware of any
fraudulent activity or any act(s) which would form the basis of a claim of
fraudulent or illegal activity by the Company or any other Released Party that
Executive has not reported to the Company in writing;

 

(e)          On or about the Separation Date, or within a reasonable time
thereafter, the Company will provide Executive with timely and adequate notice
of Executive’s right to continue group insurance benefits under COBRA;  and

 

(f)            Executive acknowledges and agrees that if Executive breaches the
provisions of this Agreement, then the Company will have the right to seek an
appropriate remedy against Executive, which may include, but not be limited to,
injunctive relief, the return of any payments, reimbursements or benefits
Executive has received under any provision of this

 

7

--------------------------------------------------------------------------------


 

Agreement, other monetary damages, and the payment of the Company’s attorneys’
fees.

 

6.                                       Executive’s Cooperation.

 

(a)          Executive agrees that Executive will provide reasonable assistance
to ensure a smooth transition of Executive’s responsibilities and will cooperate
with the Company, its subsidiaries and its affiliates with respect to matters or
issues which took place or arose during Executive’s tenure with the Company,
specifically including without limitation any attorney retained by any of them
or any other representative acting on their behalf, in connection with any
pending or future internal investigation or judicial, administrative or
regulatory matter, proceeding or investigation.  The Parties acknowledge and
agree that such cooperation may include, but shall not be limited to, Executive
making himself available for meetings, interviews, statements, testimony or the
signing of affidavits, and providing to the Company any documents or information
in Executive’s possession or under Executive’s control relating to any such
litigation, regulatory matter or investigation, provided that any such meeting,
interviews, statements or testimony do not unduly interfere with Executive’s
work schedule or other post-Company duties.  The Company shall reimburse
Executive promptly after Executive submits receipts or other documents
reasonably acceptable to the Company for actual out-of-pocket expenses
reasonably incurred and approved by the Company in connection with Executive’s
performance under this Section 6 and otherwise in accordance with the Company’s
reimbursement policy; provided, however, that Executive shall not be entitled to
any expense reimbursement for a reasonable amount of time spent testifying or
otherwise cooperating in any matter in which Executive is a defendant in the
proceeding or a named subject or target of the litigation, regulatory matter or
investigation.

 

(b)         Executive represents and warrants that Executive has and will
accurately, completely and truthfully disclose to the Company any and all
materials and information requested, including without limitation in connection
with any pending or future internal investigation or judicial, administrative or
regulatory matter, proceeding or investigation involving conduct in which
Executive was involved or had knowledge in connection with Executive’s
employment with the Company.  In the event of a material breach of this
Section 6, Executive agrees that the Company may, in its sole discretion, elect
to terminate this Agreement and render it null and void as of the Separation
Date or any time thereafter, and that in such event, Executive shall be required
to reimburse the Company in full any payments, reimbursements or benefits
Executive has received under any provision of this Agreement.

 

(c)          Nothing in this Agreement diminishes or otherwise reduces the
continuing nature of the Executive’s right to indemnification under Section 4 of
his Employment Agreement relating to acts and omissions during the period of his
employment.

 

7.                                       Confidentiality of Agreement.  The
Parties agree that it is a material condition of this Agreement that Executive
shall keep the terms of this Agreement strictly and completely confidential and
that Executive will not directly or indirectly make or issue any private
statement, press release or public statement, or communicate or otherwise
disclose to any executive or employee of the Company (past, present or future)
or to a member of the general public, the negotiations leading to, or the terms,
amounts or facts of or underlying this

 

8

--------------------------------------------------------------------------------


 

Agreement, except as may be required by law or compulsory process; provided,
however, that (x) Executive may disclose the terms of this Agreement to
Executive’s immediate family, attorneys, and accountants or other financial
advisors so long as they agree to abide by the foregoing confidentiality
restriction and (y) Executive may disclose any information relating to this
Agreement that the Company publicly discloses pursuant to applicable
governmental regulations..

 

8.                                       Return of Company Property.  Executive
agrees that Executive has or will surrender to the Company all Company credit
cards, parking cards, security badges, cell phones, pagers, Blackberries,
computer equipment and expense accounts, and that Executive will submit all
outstanding travel vouchers, business expenses and the like no later than the
Separation Date.  Executive further agrees that Executive has returned or will
return to the Company, on or before the Separation Date, and will not keep,
maintain or permit any copy of, any Company property, including without
limitation any documents, papers, files or records in any media (whether stored
on Company or personal property) which may be in Executive’s possession, custody
or control.

 

9.                                       Non-Admissions.  The Parties hereto
recognize that, by entering into this Agreement, the Company does not admit, and
does specifically deny, any violation of any local, state, federal, or other
law, whether regulatory, common or statutory.  The Parties further recognize
that (a) this Agreement has been entered into in release and compromise of any
claims which might be asserted by Executive in connection with Executive’s
employment by the Company or Executive’s resignation from employment, and to
avoid the expense and burden of any litigation related thereto, and (b) the
amounts payable to Executive hereunder are in addition to anything of value to
which he is already entitled.

 

10.                                 Rights After Breach.  Executive agrees that,
in the event Executive materially breaches any provision of this Agreement or
otherwise engages in any other act or omission that has caused or may reasonably
be expected to cause injury to the interest or business reputation of the
Company, in addition to rights otherwise set forth in this Agreement: (a) the
Company shall have the right to (i) offset or reduce or discontinue any
payments, reimbursements or benefits he otherwise would be entitled to receive
under the provisions of this Agreement; and (ii) demand repayment of or
reimbursement for, and Executive shall immediately repay or reimburse the
Company upon demand, any or all payments, reimbursements or benefits paid or
provided to Executive under the provisions of this Agreement; and (b) the
Released Parties shall be entitled to file counterclaims against Executive in
the event of Executive’s breach of the covenant not to sue and may recover from
Executive any repayment or reimbursement not made to the Company, as required by
Section 10(a) hereof, as well as any and all other resulting actual or
consequential damages, including reasonable attorneys’ fees and costs.

 

11.                                 Waiver of Breach.  One or more waivers of a
breach of any covenant, term or provision of this Agreement by any Party shall
not be construed as a waiver of a subsequent breach of the same covenant, term
or provision, nor shall it be considered a waiver of any other then existing or
subsequent breach of a different covenant, term or provision

 

9

--------------------------------------------------------------------------------


 

12.                                 Enforcement and Arbitration.

 

(a)          This Agreement shall be governed by and construed in accordance
with the laws of the State of New York applicable to agreements made and to be
wholly performed within that State, without regard to its conflict of laws
provisions.  The Executive and the Company agree that, except for any claim that
is non-arbitrable under applicable law, final and binding arbitration shall be
the exclusive forum for any dispute or controversy between them, including,
without limitation, disputes arising under or in connection with this Agreement,
Executive’s employment with, and/or separation from, the Company; provided,
however, that the Company shall be entitled to commence an action in any court
of competent jurisdiction for injunctive relief in connection with any alleged
actual or threatened violation of any provision of Sections 10.1 through 10.10
of the Employment Agreement (which provisions survive the termination of the
Employment Agreement, pursuant to Section 1 of this Agreement).  Judgment may be
entered on the arbitrators’ award in any court having jurisdiction.  For
purposes of entering such judgment or seeking injunctive relief with regard to
Sections 10.1 through 10.10 of the Employment Agreement, the Company and
Executive hereby consent to the jurisdiction of any or all of the following
courts: (i) the United States District Court for the Southern District of New
York; (ii) the Supreme Court of the State of New York, New York County; or
(iii) any other court having jurisdiction; provided, that damages for any
alleged violation of Sections 10.1 through 10.10 of the Employment Agreement, as
well as any claim, counterclaim or cross-claim brought by the Executive or any
third-party in response to, or in connection with any court action commenced by
the Company seeking said injunctive relief shall remain exclusively subject to
final and binding arbitration as provided for herein.  The Company and Executive
hereby waive, to the fullest extent permitted by applicable law, any objection
which either may now or hereafter have to such jurisdiction, venue and any
defense of inconvenient forum.  Thus, except for the claims carved out above,
this Agreement includes all common-law and statutory claims (whether arising
under federal state or local law), including, but not limited to, any claim for
breach of contract, fraud, fraud in the inducement, unpaid wages, wrongful
termination, and gender, age, national origin, sexual orientation, marital
status, disability, or any other protected status.

 

(b)         Any arbitration under this Agreement shall be filed exclusively with
the American Arbitration Association in New York, New York before three
arbitrators, in accordance with the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association in effect at the
time of submission to arbitration.  The Company and Executive hereby agree that
a judgment upon an award rendered by the arbitrators may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
The Company shall pay all costs uniquely attributable to arbitration, including
the administrative fees and costs of the arbitrators.  Subject to the last
sentence of this Section 12(b), each party shall pay that party’s own costs and
attorney fees, if any, unless the arbitrators rule otherwise.  The Executive
understands that he is giving up no substantive rights, and this Agreement
simply governs forum.  The prevailing party in any dispute, controversy or claim
arising out of or related to this Agreement (and/or the surviving provisions of
the Employment Agreement) shall be entitled to recover its reasonable costs and
attorney fees.

 

(c)          BY SIGNING THIS AGREEMENT, EXECUTIVE AND THE COMPANY ACKNOWLEDGE
THAT THE RIGHT TO A COURT TRIAL AND TRIAL BY JURY IS OF VALUE, AND KNOWINGLY AND
VOLUNTARILY WAIVE THAT

 

10

--------------------------------------------------------------------------------


 

RIGHT FOR ANY DISPUTE SUBJECT TO THE TERMS OF THE ARBITRATION PROVISIONS SET
FORTH IN THIS SECTION 12.

 

13.                                 Severability.  If any provision or term of
this Agreement, other than the Executive’s release set forth herein, is held to
be illegal, invalid or unenforceable, such provision or term shall be fully
severable; this Agreement shall be construed and enforced as if such illegal,
invalid or unenforceable provision had never comprised part of this Agreement;
and the remaining provisions of this Agreement shall remain in full force and
effect and shall not be affected by the illegal, invalid or unenforceable
provision or by its severance from this Agreement.  Furthermore, in lieu of each
such illegal, invalid or unenforceable provision or term, there shall be added
automatically as a part of this Agreement another provision or term as similar
to the illegal, invalid or unenforceable provision, as may be possible and that
is legal, valid and enforceable.

 

14.                                 Entire Agreement.  This Agreement
constitutes the entire Agreement of the Parties, and supersedes all prior and
contemporaneous negotiations, prior drafts of this Agreement and other
agreements, oral or written, including whatever rights, if any, Executive may
have had under the Employment Agreement (except to the extent otherwise
specifically provided hereby).  All prior and contemporaneous negotiations,
prior drafts of this Agreement and other agreements are deemed incorporated and
merged into this Agreement and are deemed to have been abandoned if not so
incorporated.  No representations, oral or written, are being relied upon by
either Party in executing this Agreement other than the express representations
of this Agreement.  This Agreement cannot be changed or terminated unless by
express written agreement of the Parties.  This Agreement may be executed by
each Party in separate counterparts, each of which shall be deemed an original
and constitute one document.

 

15.                                 Revocation and Effective Date.  Executive
may accept this Agreement by delivering to the Company’s Chief Administrative
Officer, 750 Lexington Avenue, 25th Floor, NY, NY 10022, a faxed or PDF copy of
this Agreement and the letter in the form attached to this Agreement as
Exhibit A, both signed by Executive no later than 5:00 p.m. Eastern Time on the
date that is twenty-one (21) days after this Agreement is initially delivered to
Executive, unless a later date and time is mutually agreed  (the date, if any,
on which Executive executes and delivers a copy of this Agreement being the
“Execution Date”), as long as Executive or his counsel delivers to the Company’s
Chief Administrative Officer (or such officer’s designee)  within a reasonable
time thereafter an original of this Agreement executed by Executive on or before
the Effective Date.  Executive acknowledges that if Executive does not accept
this Agreement in the manner described above, it will be withdrawn and of no
effect.  If Executive accepts this Agreement before the end of the twenty-one
(21) days permitted, Executive represents that Executive has done so voluntarily
and with the advice of Executive’s attorney.  Executive may revoke Executive’s
acceptance of this Agreement within seven (7) days of the Execution Date by
delivery of written notice to the Company’s Chief Administrative Officer, by
5:00 p.m. on the seventh day following the Execution Date of this Agreement. 
Executive acknowledges and agrees that, if Executive revokes Executive’s
acceptance of this Agreement, Executive shall receive none of the benefits
provided hereunder and this Agreement shall be null and void, having have no
further force or effect, and that this Agreement will not be admissible as
evidence in any judicial, administrative or arbitral proceeding or trial. 
Executive further acknowledges that if the Company’s Chief Administrative
Officer does not receive from

 

11

--------------------------------------------------------------------------------


 

Executive written notice of Executive’s revocation prior to the expiration of
seven (7) days of the Execution Date, Executive shall have forever waived
Executive’s right to revoke this Agreement, and it shall thereafter have full
force and effect as of the eighth (8th) day after the Execution Date (the
“Effective Date”).

 

16.                                 Non-Disparagement.  At no time shall
Executive knowingly make any statement (whether written or oral), or knowingly
encourage any other person to make any statement, disparaging the conduct,
character or business reputation of the Released Parties or any of them; nor
shall the Released Parties or any of them knowingly make any statements (whether
written or oral), or knowingly encourage any other person to make any statement,
disparaging the conduct, character or business reputation of the Executive. 
Nothing contained herein shall preclude Executive or the Company from providing
truthful testimony or statements as required by law or legal process or in
response to an investigation by a governmental, regulatory or self-regulatory
body.

 

17.                                 Joint Drafting.  In recognition of the fact
that the Parties hereto had an opportunity to negotiate the language of, and
draft, this Agreement, the Parties acknowledge and agree that there is no single
drafter of this Agreement and therefore, the general rule that ambiguities are
to be construed against the drafter is, and shall be, inapplicable.  If any
language in this Agreement is found or claimed to be ambiguous, each Party shall
have the same opportunity to present evidence as to the actual intent of the
Parties with respect to any such ambiguous language without any inference or
presumption being drawn against any Party.

 

18.                                 Headings.  The headings used herein are for
reference only and shall not affect the construction of this Agreement.

 

19.                                 Acknowledgment.

 

(a)          By executing this Agreement, Executive acknowledges that
(i) Executive has had at least twenty-one (21) days to consider the terms of
this Agreement, and has either considered this Agreement and its terms for that
period or has knowingly and voluntarily waived Executive’s right to do so;
(ii) Executive has been advised by the Company pursuant to this Agreement to
consult with an attorney regarding the terms of this Agreement; (iii) Executive
has consulted with an attorney or, in the alternative, waives Executive’s right
to do so, regarding the terms of this Agreement; (iv) any and all questions
regarding the terms of this Agreement have been asked and answered to
Executive’s complete satisfaction; (v) Executive has read this Agreement,
Executive has no contractual right or claim to the benefits described herein and
acknowledges that the consideration provided for hereunder is in addition to
anything of value to which Executive already is entitled; (vi) the consideration
provided for herein is good and valuable; and (vii) Executive is entering into
this Agreement voluntarily, of Executive’s own free will, and without any
coercion, undue influence, threat or intimidation of any kind or type
whatsoever.  Executive further acknowledges and agrees that any revisions to
this Agreement made prior to the Effective Date are not material and shall not
be deemed to affect the amount of time Executive has to consider this Agreement,
and Executive hereby voluntarily waives additional time for review, if any, with
respect to any such revisions.

 

12

--------------------------------------------------------------------------------


 

(b)         Executive hereby acknowledges and confirms that Executive has read
all fourteen (14) pages of this Separation Agreement and hereby freely and
voluntarily assents to all the terms and conditions in this Agreement, and signs
the same as Executive’s own free act with the full intent of accepting the
benefits contemplated hereby in return for releasing the Released Parties (as
defined above) from all Claims.

 

 

/s/ Ira H. Raphaelson

 

Date: May 12, 2011

Ira H. Raphaelson

 

 

 

 

 

 

 

 

SCIENTIFIC GAMES CORPORATION

 

 

 

 

 

By:

/s/ David L. Kennedy

 

Date: May 12, 2011

Name:

David L. Kennedy

 

 

Title:

Vice Chairman & Chief Administrative Officer

 

 

 

13

--------------------------------------------------------------------------------